DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 01/07/2021 are acknowledged.
Claims 1, 15, 18, 26, 42, 52, 56-57, 69-70, 72-73, 78 and 109-122 are pending. 


3. Applicant’s election without traverse of the invention encompassed by previously presented method claims 15-16, 18, 26, 42, 52, 56-57, 69-70, 72-73 and 108, wherein the at least two checkpoint inhibitors are CTLA-4 inhibitor and PD-1 inhibitor in the reply filed on 01/07/2021 is acknowledged.  Applicant further elects a species wherein the cytokine is GM-CSF.  Presently pending claims 15, 18, 26, 42, 52, 56-57, 69-70, 72-73 and 109-119 and 122 read on the elected invention and species.

In the interest of compact prosecution, all Inventions directed to checkpoint inhibitors recited in claim 121 have been rejoined and fully examined for patentability under 37 CFR § 1.104.

Furthermore, all Species of cytokines recited in claim 120 have been rejoined and fully examined for patentability under 37 CFR § 1.104.

Claims 1 and 78 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.

Claims 15, 18, 26, 42, 52, 56-57, 69-70, 72-73 and 109-122 are presently under consideration.


In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


5. Claim 26 is objected to because the abbreviations “IRE” and “RF-EMB” are not accompanied their meaning.  While the specification explains that IRE refers to irreversible electroporation, and RF-EMB refers to radiofrequency electrical membrane breakdown, the onus of looking for these definitions should not be placed on those seeking to determine the scope of the claims.  Where possible, claims are to be complete in themselves.  It is further noted that while abbreviations “IRE” and “RF” are used in the scientific literature and may be known to those skilled in the art, “RF-EMB” does not appear to be a term routinely used in the art.  Appropriate correction is required.

Claim 26 is further objected to because of an apparently missing conjunction in the recitation of “other mechanical [or?] physical cell disruption.”

Claim 57 is objected to because of an apparently erroneous recitation of “a nucleotide sequence encoding a gene,” where it appears that “a nucleotide sequence encoding a cytokine [or polypeptide/protein]” was intended.  Appropriate correction or clarification is required.

Claims 57 and 120 are objected to because of duplicative recitations of IL-12. 



Claim 122 is further objected to because of an apparent typographical error in the recitation of “MED 14736,” where it appears that “MEDI-4736” [also known as durvalumab] was intended.  Appropriate correction or clarification is required.



6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7. Claims 18, 42, 52, 56-57 and 114-119 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claims 18 and 52 are indefinite because in the context of the claims, it is unclear whether or not the recitation of administering a nucleic acid drug “to the tumor” limits the claim to intratumoral administration.  Under the broadest reasonable interpretation, systemic administration of a drug to a subject having a tumor would be interpreted as administering the drug to a tumor.  The ambiguity is created by the fact that claim 18 depends on claim 15 wherein therapeutic agents are administered intratumorally, and therefore it may appear that claim 18 is also limited to intratumoral administration of the drug.

(ii) Claim 42 is indefinite because of the following inconsistency: 
Claim 15 on which claim 42 depends (via claim 26) recites that a zone of “lesion” is created as a result of ablating a portion of the tumor, which is performed prior to, concurrently with, and/or after administration of the composition.  Claim 42 recites a 

(iii) Claim 42 is further indefinite, because it is unclear what is being electroporated into the cells adjacent to the zone of lesion.  Reversible electroporation is typically used in the art to introduce nucleic acids into cells, and neither claim 26 nor claim 15 on which claim 42 depends recite any nucleic acids. 

(iv) Claim 114 is indefinite in the recitations “in relation to the probe” and “in relation to the zone of lesion,” because neither the nature nor the degree of the relation are defined.

(v) Claims 56-57 and 115-119 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



8. The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

The inventor or joint inventor is not in possession of the claimed method, because the inventor or joint inventor is not in possession of a generically recited “CTLA-4 inhibitor” or a generically recited “PD-1 inhibitor.”

The specification does not appear to provide definitions of CTLA-4 or PD-1 inhibitors, and therefore the claims encompass in their breadth any substance which has an inhibitory effect on CTLA-4 or PD-1 expression or on any aspect of their respective functions, including any stage of CTLA-4-mediated or PD-1-mediated signal transduction pathways, in any type of cells, and by any molecular mechanism.  

The specification at page 2 exemplifies CTLA-4 inhibitors as ipilimumab and tremelimumab, both of which are anti-CTLA-4 antibodies, and PD-1 inhibitors as pembrolizumab (MK-3475), nivolumab and pidilizumab (anti-PD-1 antibodies), and [MEDI4736] (anti-PD-L1 antibody).

The disclosed antibodies do not have common structural features in their CDR regions, which define their inhibitory properties.  The skilled artisan would readily recognize that the scope of the instant claims is not limited to the antibodies disclosed in the specification, but encompasses a multitude of other, structurally distinct antibodies which inhibit some function of CTLA-4 or PD-1.  It is well established in the art that antibodies having a broad variety of CDR sequences can bind to the same target and possess similar functional properties (e.g. Zhu et al. 2015).  

Furthermore, the claims are not limited to antibodies, encompassing e.g. low molecular weight compounds such as D-peptide antagonists of PD-1/PD-L1 interaction 

"The written description requirement.., ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in the biological arts." Ariad Pharms., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352-53 (Fed. Cir. 2010) (en banc).  Thus, a "sufficient description of a genus.., requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Id. at 1350 (quoting Regents' of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69 (Fed. Cir. 1997)).  Accordingly, "merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.  [F]unctionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002).

In the instant case, the specification discloses neither a representative number of species falling within the scope of the genera of CTLA-4 inhibitors or PD-1 inhibitors, nor any structural features common to the members of the genera.  Neither is there a disclosed or known correlation between the structure of a compound and a function of inhibiting some aspect of CTLA-4 or PD-1 expression or function.

Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993).  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, §1 "Written Description" Requirement make clear that if a claimed genus does not show 

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.  Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 U.S.C. 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001.



10. Claims 18, 52 and 56 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  



The specification at pages 3-4 provides non-limiting examples of nucleic acid drugs and DNA plasmids:
“The nucleic acid drug can be, e.g. DNA, DNA plasmid, nDNA, mtDNA, gDNA, RNA, siRNA, miRNA, mRNA, piRNA, antisense RNA, snRNA, snoRNA, vRNA, etc. For example, the nucleic acid drug can be a DNA plasmid. In some instances, the DNA plasmid can comprise, consist essentially of, or consist of a nucleotide sequence encoding a gene selected from the group consisting of GM-CSF, IL-12, IL-6, IL-4, IL-12, TNF, IFN-gamma, IFN-alpha, and/or a combination thereof. The nucleic acid drug can have clinical usefulness, for example, in enhancing the therapeutic effects of the cells or providing a patient with a therapeutic agent. In another instance, the nucleic acid drug may function as a marker or resistance gene. The nucleotide sequence can encode a gene that can be secreted from the cells or cannot be secreted from the cells. The nucleic acid drug can encode a gene and a promoter sequence to increase expression of the gene.”

Accordingly, the claims encompass nucleic acids and DNA plasmids of any structure whatsoever, as long as they possess any property fitting the extremely broad function of a “drug,” which includes not only clinical usefulness but also functions of a “marker” or “resistance gene.” 

"The written description requirement.., ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in the biological arts." Ariad Pharms., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352-53 (Fed. Cir. 2010) (en banc).  Thus, a "sufficient description of a genus.., requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the Id. at 1350 (quoting Regents' of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69 (Fed. Cir. 1997)).  Accordingly, "merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.  [F]unctionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002).

In the instant case, the specification discloses neither a representative number of species falling within the scope of the genus nor any structural features common to the members of the genus of nucleic acid drugs, or a subgenus of DNA plasmids.  Neither is there a disclosed or known correlation between the structure of a nucleic acid or a DNA plasmid and a function of being a drug within the meaning of the instant claims interpreted in light of the specification.   

Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993).  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, §1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.  Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 U.S.C. 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001.



11. Claims 72 and 73 are rejected under 35 U.S.C. 112(a) because the specification, 
while being enabling for:
a method of ablating a portion of a tumor using 
 cryoablation or radio frequency ablation, 
such that the amount of exposed intracellular components and membrane antigens of the cells is sufficient to stimulate the immune system, or such that the amount of exposed intracellular components and membrane antigens of the cells do not create immune tolerance;

does not reasonably provide enablement for:
a generically recited method of ablating a portion of a tumor, 
or for: 
a method of ablating a portion of a tumor using 
thermal ablation, irreversible electroporation, RF-EMB “type” ablation, ultrasonic ablation, high-intensity focused ultrasound ablation, ablation using photodynamic 
such that the amount of exposed intracellular components and membrane antigens of the cells is sufficient to stimulate the immune system, or such that the amount of exposed intracellular components and membrane antigens of the cells do not create immune tolerance.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

Claims 72 and 73 depend on claims 15, 26, 69 and 70, and as such are directed to a method comprising a step of ablating at least a portion of a tumor, 
wherein ablating is performed using:
cryoablation, thermal ablation, IRE, RF-EMB, RF-EMB type ablation, ultrasonic ablation, high-intensity focused ultrasound ablation, ablation using photodynamic therapy, ablation using non-thermal shock waves, cavitation, other mechanical physical cell disruption, or any combination thereof, 
wherein the ablating is performed under conditions that disrupt cellular membranes of the cells and expose the intracellular components and membrane antigens of the cells, 
wherein the ablation is performed such that intracellular components and membrane antigens of the cells are not denatured by the ablation,  

wherein the ablation is performed such that the amount of exposed intracellular components and membrane antigens of the cells is sufficient to stimulate the immune system (claim 72), or
wherein the ablation is performed such that the amount of exposed intracellular components and membrane antigens of the cells do not create immune tolerance (claim 73). 

In other words, the claims encompass almost any known or imaginable method of disrupting tumor cells, while at the same time requiring outcomes limited by narrowly specified parameters.  

The specification at pages 9-10 describes with some specificity a method of creating a zone of lesion using a probe which administers series of electric pulses; the method is also recited in claims 112-119.  The two working examples at pages 37-38 of the specification state that in two human patients, prostate tumors were “ablated to create an RF-EMB type lesion,” but do not provide any details of the procedure.  There does not appear to be any direction, guidance or working examples of the parameters or conditions required to achieve the desired results by subjecting a tumor in situ to cryoablation, thermal ablation, ultrasonic ablation, ablation using photodynamic therapy, ablation using non-thermal shock waves, cavitation, other mechanical or physical methods of cell disruption, or to a combination of any of such methods.

For some of the recited methods of cell disruption, it was probably within the skill in the art at the time the application was filed to adjust the relevant conditions such that the procedure is sufficiently intensive to disrupt cellular membranes, yet not so intensive as to denature antigenic determinants, as required by claims 69 and 70.  

With regard to the requirements that the amount of antigenic determinants released by the ablation procedure is such that it stimulates an immune response but does not create immune tolerance, the experimentation required to determine the 

For example, Yu et al. (2014) review in the Introduction various forms of thermal ablation of tumor cells and the problems encountered by clinicians in applying them to diverse clinical situations, including the difficulties of protecting the adjacent normal tissues and the risk of locoregional recurrence of cancer (p. 6526-6527).

Yu further describes extensive experimentation subjecting tumor cell lines to microwave radiation in vitro under a variety of conditions, and measuring cell viability and markers of damage-associated molecular patterns, which are considered a proxy of immunogenic cell death (p. 6527-6528 and Fig. 1).  The treated cells were then tested for their ability to induce protective immunity in mice (p. 6528-6529 and Fig. 2).  To investigate the induction of antitumor immune responses after tumor destruction in situ, Yu developed a rat model in which microwaves ablated established tumors, which required optimization of tumor size at the moment of ablation [which is not possible in clinical situations], the number and duration of ablative cycles, and impedance (p. 6529-6534).  

This example illustrates the extensive amount of resources and experimentation required to develop a method for immunogenic ablation of tumor cells in a defined animal model, based on one specific ablation modality.  A skilled artisan would appreciate the unpredictability and risks inherent in attempting to translate the procedure to into a clinical application.

Given the breadth and variety of ablation techniques encompassed by the claims, the multitude of variables affecting the relevant outcomes of each technique, the resource-intensive nature of the experimentation, and the unpredictability and risks of developing therapeutic methods, a skilled artisan would reasonably conclude that the required experimentation would be unnecessarily, and improperly, extensive and undue.



12. Claim 121 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of treating a tumor comprising administering to the patient an inhibitor of PD-1, KIR, LAG-3, PD-L1, or CTLA-4, does not reasonably provide enablement for a method of treating a tumor comprising administering to the patient an inhibitor of CD137, CD134, or CD40.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

A person of ordinary skill in the art is aware that CD137 (also known as TNFRSF9 and 4-1BB), CD134 (also known as TNFRSF4 and OX40), and CD40 are activators of immune response (see e.g. a review by Moran et al. 2013), and therefore their inhibition would result in immunosuppression and likely exacerbation of tumor growth.  Accordingly, an ordinary artisan would reasonably conclude that practicing the method as recited would most likely be detrimental to the patient, and so any experimentation to that effect would be improper and undue.




13. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.







14. Claims 15, 26, 69-70, 109-110 and 120-122 are rejected under 35 U.S.C. 103 as being unpatentable over Perambakam et al. (US 20120230939; see entire document) in view of Yeung et al. US 20180318365; see entire document).

Perambakam teaches administering a combination comprising GM-CSF, anti-CTLA-4 antibody ipilimumab, and anti-PD-1 antibody MDX1106 to prostate cancer patients after primary ablative therapy (e.g. [0130]).  A skilled artisan is aware that MDX1106 is an art-recognized synonym of nivolumab.

While Perambakam does not specify that the above combination is administered intratumorally, the advantages of intratumoral administration of these agents were known in the art before the effective filing date of the claimed invention.  

For example, Yeung teaches a method of treating a solid tumor comprising intratumorally administering a combination comprising a CTLA-4 inhibitor and a PD-L1 inhibitor (e.g. [0108]).

Moreover, Yeung emphasizes that local administration of therapeutic components such as immunomodulators to the site of the tumor is a key requirement of the invention [0009].  Yeung teaches that overcoming the obstacles to treating resistant 

The immunomodulators include inhibitors of checkpoint molecules CTLA-4, PD-1, PD-L1, PD-L2, TIM3, B7-H3, B7-H4, LAG-3, and KIR [0021].  CTLA-4 inhibitors include anti-CTLA-4 antibodies such as ipilimumab and tremelimumab; PD-1 inhibitors include anti-PD-1 antibodies such as pembrolizumab, nivolumab, and pidilizumab, and anti-PD-L1 antibodies such as MEDI-4736 (e.g. [0021], [0095]).  Immunomodulators also include immunostimulating agents such as agonists of OX-40 (CD134), 4-1BB (CD137), and CD40 (e.g. [0022], [0094]).  The method further comprises administering a cytokine to the site of the tumor, wherein the cytokine is GM-CSF, IL-2, IL-4, IL-6, IL-12, TNF, IFN-alpha or IFN-gamma (e.g. [0023], [0084]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to practice the method taught by Perambakam by intratumoral administration of ipilimumab, nivolumab and GM-CSF to prostate cancer patients following tumor ablative therapy, thereby arriving at the method of claim 15.  The motivation and expectation of success would have been provided by Yeung’s teaching of the advantages of intratumoral administration of these agents.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 69 and 70 are included, because therapeutic radiation results in cell death and release of intracellular antigens.  



15. Claims 15, 26, 69-70, 72-73, 109-110 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Rosenberg et. al. (2015) and Har-Noy (US 20130101551; see entire document).

Rosenberg teaches that in multiple tumor types that intra-tumoral CTLA-4 and PD-1 blockade combined with cryoablation of a primary tumor can cause regression of secondary tumors at a distant site.  From past clinical experience, secondary tumors are unlikely to be affected by cryoablation alone, whereas the combination treatment is sufficient to cause complete cancer regression and tumor rejection.  Cryoablation combined with CTLA-4 and PD-1 blockade, by direct injection into the ablated tumor, enhances anti-tumor immunity and rejection of tumor metastases.

Har-Noy teaches methods of treating cancer by performing ablation (e.g. cryoablation) of at least a portion of a tumor, followed by intratumoral administration of a composition comprising GM-CSF (e.g. [0021], [0027], [0029], [0034], [0046]-[0048]).  The composition may also comprise IL-2, IL-6, IL-12, TNF, and/or IFN-gamma (e.g. [0021]), as well as CD40L (e.g. [0027]).  Additionally, the composition may be provided by intradermal administration and the like (e.g. [0027], [0029]). 

Thus, Rosenberg teaches treating cancer by cryoablation of the tumor and intratumoral administration of CTLA-4 and PD-1 inhibitors, and Har-Noy teaches treating cancer by cryoablation of the tumor and intratumoral administration of GM-CSF.

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat cancer by cryoablation of the tumor and intratumoral administration of CTLA-4 and PD-1 inhibitors in combination with GM-CSF.  The motivation would have been provided by the art-recognized need for improved cancer therapies, and the expectation of success would have been provided by the teachings of both references.

Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 72 and 73 are included in the rejection, because cryoablation performed by Rosenberg resulted in anti-tumor immune responses, and therefore the amount of tumor antigens was sufficient to stimulate the immune system but did not create immune tolerance.  Claim 109 is included, because subcutaneous administration is obvious in view of Har-Noy’s teachings of intradermal administration and the like.



16. Claims 26, 42, 69-70, 72-73, 112 and 114-119 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et. al. (2015) and Har-Noy (US 20130101551) as applied to claim 15 above, and further in view of Onik et al. (US 20150150618 “Onik ‘618”; see entire document).



Onik ‘618 teaches a method for creating radio-frequency electrical membrane breakdown (RF-EMB) for ablation of cancerous tissue in humans (e.g. the Title, [0003], [0017]).  According to Onik, this method has a significant advantage over cryoablation, which has little or no ability to spare normal structures in the treatment zone (e.g. [0005]-[0006], [0010]).

The ablating is performed by delivering a series of not less than 100 bipolar electric pulses characterized by instant charge reversal, at a frequency from 100 kHz to 450 kHz (e.g. claims 1-5, 8).  The procedure results in disrupting cellular membranes of the target tissue and exposing the intracellular components and membrane antigens to the immune system, thereby activating an immune response so that the target tissue can be removed by the immune system from a second location (e.g. claims 27-28).  The method further comprises a step of administering to the subject an immune response enhancing drug such as a CTLA4 inhibitor, which is injected directly into or adjacent to the target tissue (e.g. claims 29-32).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute cryoablation for the RF-EMB ablation method taught by Onik, the motivation and expectation of success being provided by Onik’s teachings of the advantages of RF-EMB over cryoablation. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



s 18, 42, 52 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et. al. (2015) and Har-Noy (US 20130101551) as applied to claims 15 and 26 above, and further in view of Li et al. (US 20030045495; see entire document) and/or Valentine (US 20140205609; see entire document).

As addressed in section 15 above, the combined teachings of Rosenberg and Har-Noy ‘551 include a method of treating a tumor by cryoablating a portion of the tumor and intratumorally administering CTLA-4 and PD-1 inhibitors in combination with GM-CSF.

While the above references do not specifically exemplify administering a cytokine-expressing nucleic acid, such methods were known and practiced in the art before the effective filing date of the claimed invention.  

For example, Li teaches anti-tumor therapy by in vivo electroporating IL-2- or IL-12-encoding plasmids into the tumor, which leads to significant tumor growth delay in a murine melanoma model (e.g. [0164]).  Likewise, Valentine reviews that intratumoral injection of GM-CSF-expressing vector resulted in prolonged disease free survival of melanoma patients in clinical trials, and that plasmid DNA encoding IL-12 injected into metastases induced an occasional tumor regression [0105].

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ additional means of enhancing anti-tumor immune response, such as intratumoral injection or electroporation of cytokine-encoding vectors such as those taught by Li and/or Valentine.  The motivation would have been provided by the known difficulties in inducing effective anti-tumor immunity, and the expectation of success would have been based on the accumulated experience in the art as illustrated by Li and Valentine.  

prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



18. Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et. al. (2015) and Har-Noy (US 20130101551) as applied to claim 15 above, and further in view of Korman et al. (US 20020086014), Sharma et al. (US 20140234296), or Heslet et al. (US 20160346354).

Claim 111 would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, because the recited concentrations are similar to those used in the art, as exemplified by Korman (anti-CTLA4 antibody at 5 mg/ml, see [0355]), Sharma (anti-PD-1 antibody at 25 mg/ml; see [0024]), and Heslet (GM-SCF at 1 mcg/ml, or 1000 pg/ml; see claim 36).



19. Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et. al. (2015) and Har-Noy (US 20130101551) as applied to claim 15 above, and further in view of Onik (US 6379348 “Onik ‘348”; see entire document).

Onik ‘348 teaches and claims a combined electrosurgical-cryosurgical instrument for tissue ablation capable of both cryoablation and radiofrequency tissue ablation (e.g. the Claims and Figs. 1-6).  In the “Background of the Invention” section, Onik teaches that radiofrequency ablation and cryoablation have different and potentially complimentary advantages.  A tissue ablation instrument that can be used to produce both a cryolesion and a radiofrequency lesion would be highly desirable, because it would permit to make both types of lesions in a given area of tissue without having to remove the first tissue ablation instrument and insert a second tissue ablation 

In view of these teachings, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize a probe capable of both cryoablation and radiofrequency tissue ablation, and have a reasonable expectation of success in producing tissue lesions with advantageous characteristics of both cryolesion and radiofrequency lesions. 



20. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


21. Claims 15, 26, 42, 69-70, 72-73, 110, 112 and 114-119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10849678.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘678 Patent.

The ‘678 patent, entitled “Cancer immunotherapy by radiofrequency electrical membrane breakdown (RF-EMB),” claims a method of ablating undesirable soft tissue in a living subject by applying at least 100 square waveform bipolar electric pulses of 100 kHz to 450 kHz (e.g. claims 1-8).  The ablation leads to breakdown of cell membranes and activation of an in immune response against intracellular and membrane antigens of the ablated tissue, which results in immunologic removal of the same tissue from a second location (e.g. claims 27-28).  The method further comprises administering immunologic response enhancing drugs directly into or adjacent to the undesirable tissue, wherein the drugs inhibit CTLA-4 or PD-1 (e.g. claims 29-30, 32, 35, and 40-44).  A skilled artisan would readily understand that the claimed method is most 


 22. Claims 15, 18, 26, 42, 52, 56-57, 69-70, 72-73, 110-112, 114 and 120-122 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-27 of copending Application No. 16/804733, published as US 20200277379.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘733 application.

The claims of the ‘733 application are directed to a method of treating cancer comprising intratumorally administering a patient a composition comprising at least two immune checkpoint inhibitors, the checkpoints including CTLA-4, PD-1, PD-L1, KIR, and LAG-3, wherein the concentration of the CTLA-4 inhibitor ranges from about 0.5 to about 10 mg/ml, and the concentration of the PD-1 or the PD-L1 inhibitor ranges from about 0.5 to about 20 mg/ml (claims 15-19 and 21).  CTLA-4 inhibitors include ipilimumab and tremelimumab, PD-1 inhibitors include pembrolizumab, nivolumab, and pidilizumab, and PD-L1 inhibitors include durvalumab (i.e. MEDI-4736) (claims 4-7).

The method further comprises administering nucleic acid drugs to the tumor, wherein the nucleic acid drug is a DNA plasmid comprising a nucleotide sequence encoding a gene selected from the group consisting of GM-CSF, IL-12, IL-6, IL-4, IL-12, TNF, IFN-gamma, IFN-alpha, and combinations thereof (claims 22-23).



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 22. Claims 15, 26, 42, 69-70, 72-73, 110 and 112-114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-31 of copending Application No. 16/597230, published as US 20200040095.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘230 application.

The claims of the ‘230 application are directed to a method of treating a tumor in a patient, comprising ablating the tumor to cause destruction of cell membranes of cells of the tumor and release of intracellular components and antigens, thereby creating an RF-EMB type lesion in the tumor, wherein ablating comprises applying a cryotherapy treatment and an RF-EMB treatment to the tumor using a single cryotherapy tool, and further administering to the patient intratumorally a composition comprising a combination of at least two immune checkpoint inhibitors and at least one cytokine, wherein the at least two checkpoint inhibitors are a CTLA-4 inhibitor and a PD-1 inhibitor, wherein the cytokine is GM-CSF (claim 28), and wherein the RF-EMB treatment comprises applying a series of bipolar electrical pulses to the tumor (claim 31).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


23. Claims 15, 26, 42, 69-70, 72-73, 110, 112 and 114-119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-22 of copending Application No. 16/597249, published as US 20200038093.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘249 application, entitled “Cancer Immunotherapy by Radiofrequency Electrical Membrane Breakdown (RF-EMB).”

The claims of the ‘249 application are directed to a system for treating soft tissue in a living subject, comprising a probe configured to deliver at least 100 bipolar electric pulses of 100 to 450 kHz, sufficient to cause electrical breakdown of cell membranes of the soft tissue, the pulses being characterized by instant charge reversal (e.g. claims 2, 5 and 8).  The system is configured to enable injection of the immunologic response enhancing drug directly into or adjacent to the soft tissue, wherein the drug is an inhibitor on CTLA-4 or PD-1 (e.g. claims 15-19 and 22).

A skilled artisan would readily understand that the claimed system is most useful for treating tumors.  It would have been obvious to the skilled artisan to administer GM-CSF as an additional enhancer of immune response, because this cytokine was being used in the art for the same purpose. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



24. Claims 15, 26, 42, 69-70, 72-73, 110, 112, 114 and 117-119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims ## of copending Application No. 17/101434.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘434 application.

The claims of the ‘434 application are directed to a method of treating a tumor in a patient, the method comprising 
ablating the tumor by delivering, via an electrode inserted into the tumor, a series of bipolar electric pulses of 100 to 450 kHz characterized by instant charge reversal, sufficient to cause destruction of cell membranes and spillage of intracellular antigens into an extracellular space and exposure of non-denatured intracellular and membrane proteins; and 
intratumorally administering a composition comprising at least two immune checkpoint inhibitors and an immunomodulatory agent, wherein the immune checkpoint inhibitors are a CTLA-4 inhibitor and a PD-1 inhibitor (claims 2-10).

It would have been obvious to a skilled artisan to use GM-CSF as the immunomodulatory agent, because this cytokine was being used in the art for the same purpose. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


25. Conclusion: no claim is allowed.




Immuno-Oncology News (2015) Cryoablation Combined With Intra-tumoral Injection of Immunotherapeutic Drugs Offers Promising Outcomes.

Ito et al. (2015) Immune Adjuvant Activity of Pre-Resectional Radiofrequency Ablation Protects against Local and Systemic Recurrence in Aggressive Murine Colorectal Cancer.

Waitz et al. (2012) Potent Induction of Tumor Immunity by Combining Tumor Cryoablation with Anti–CTLA-4 Therapy.

Waitz et al. (2012) CTLA-4 blockade synergizes with cryoablation to mediate tumor rejection.

Mizukoshi et al. (2013) Enhancement of Tumor-Associated Antigen-Specific T Cell Responses by Radiofrequency Ablation of Hepatocellular Carcinoma.

Bastianpillai et al. (2015) Harnessing the immunomodulatory effect of thermal and non-thermal ablative therapies for cancer treatment,

Au et al. (2013) Irreversible electroporation facilitates gene transfer of a GM-CSF plasmid with a local and systemic response.

Shi et al. (2016) PD-1 Blockade Boosts Radiofrequency Ablation–Elicited Adaptive Immune Responses against Tumor. 

Bulvik et al. (2016) Irreversible Electroporation versus Radiofrequency Ablation: A Comparison of Local and Systemic Effects in a Small-Animal Model.



US 20060073589 teaches that patients with metastatic breast cancer after secure ablative surgery of primary tumor received combined chemotherapy and their mononuclear cells were mobilized by injection of GM-CSF. [0171]

US 20180133319 teaches synergy between immune-checkpoint modulators and thermal ablation of cancer cells. [0051]

US 20180154142 teaches that radio frequency ablation (RFA) of hepatocellular carcinoma or metastatic liver cancer induces antitumor immunity which, in combination with anti-PD-1 antibodies, leads to prolonged survival.

US 20180318393 teaches intratumoral delivery of immunostimulatory cytokines in combination with checkpoint inhibitors.  In particular, immunostimulatory cytokines and/or checkpoint inhibitors can be delivered using intratumoral electroporation of plasmids encoding the respective molecules (e.g. the Abstract).

US 20190298770 teaches a method of treating cancer by intratumoral administration of an anti-PD-L1 antibody (e.g. claims 81 and 85-87).

US 20190241658 teaches intratumoral administration of mRNA encoding anti-CTLA-4 antibody (e.g. the Abstract).
 
US 20190209652 teaches intratumoral delivery by electroporation of plasmids encoding checkpoint inhibitors and immunostimulatory cytokines, such as IL-12. [0029]

US 20150265705 teaches intratumoral administration of anti-PD-1 antibody in combination with cytokine-expressing cells (claims 21-24).



US 20040248842 teaches treatment of tumoral diseases by intratumorally administering DNA containing a sequence coding for one or more cytokines, such as interleukin-2, IFN-alpha, IFN-gamma, or TNF-alpha. [0056]

US 20180318393 teaches combination therapy with an immunostimulatory cytokine therapy and a checkpoint inhibitor, encoded on a plasmid and delivered via electroporation to the tumor. [0009]



27. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644